DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities:  In line 5, the virtual striking plane lacks an antecedent basis.  If applicant intends that the feature is the same as the virtual striking face plane, introduced in line 3, consistent terminology must be used.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ripp, U.S. Patent Application No. 2018/0093145, in view of Beach et al., U.S. Patent Application No. 2018/0189758.  As to Claim 1, Ripp teaches a golf club head (100) comprising a striking face (116), a sole portion (104), a top portion (102), a toe portion (106), and a heel portion (108) opposite the toe portion, paragraph 0068.  The examiner finds that the club head components exist, as claimed, when the club head is oriented in a reference position, see Figure 1.  The striking face may include a face center, a leading edge, a virtual striking face plane, and a loft no less than 40 degrees, paragraph 0005.  The virtual vertical striking face plane may be generally parallel to the striking face, paragraph 0006.  A virtual vertical center plane may be perpendicular to the virtual striking face plane and may pass through the face center, paragraph 0005.  The club head may include a hosel comprising a hosel wall (peripheral side wall) and an internal bore, paragraph 0005.  An exterior surface and an interior surface are inherent.  Ripp teaches a virtual central hosel axis, paragraph 0068.  The hosel internal bore may be configured to receive a golf club shaft, paragraph 0090.  Ripp teaches that the club head center of gravity may be spaced no greater than 5.0 mm from the virtual vertical center plane, paragraph 0079, noting no greater than 5.0 mm from face center in a heel-toe direction.  Ripp teaches that an indentation (stepped down region) may be provided on the exterior surface of the hosel, paragraph 0150 and see Figure 17A.  Ripp does not teach that an indentation may be configured with first and second legs offset from one another by an angle no less than 75 degrees and no greater than 135 degrees.  It would have been obvious to one of ordinary skill in the art at the effective filing date to configure the indentations as legs offset by an angle within the claimed range, since it has been held that configuration of parts of an invention is a matter of choice which a person of ordinary skill would have found obvious absent persuasive evidence that a particular claimed configuration was significant, In re Dailey, 149 USPQ 47 ( CCPA 1966).  Ripp, as modified, discloses the claimed invention except for providing a hosel wall thickness no greater than 2.0 mm.  Beach teaches a similar golf club head including a hosel having an internal bore, paragraph 0083.  Beach teaches a hosel outside diameter of about 13.0 and an internal bore diameter of about 9.0 mm, paragraph 0084.  It follows that the wall thickness may be no greater than 2.0 mm.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Ripp, as modified, with a hosel wall thickness as claimed and as taught by Beach, to provide Ripp, as modified, with a relatively thin hosel wall, to yield the predictable result of advantageously distributing club head weight.  As to Claim 2, Beach teaches that hosel outside diameter may be as small as 13.0 mm. and that hosel bore diameter may be as large as 9.6, mm, suggesting that the hosel wall thickness may be 1.7 mm, paragraph 0084.  Ripp teaches that it is advantageous to reduce mass in the hosel, indicating that the weight of the hosel is a result effective variable.  Ripp, as modified, discloses the claimed invention, except for providing hosel wall thickness no greater than 1.5 mm.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide hosel wall thickness no greater than 1.5 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art, In re Aller, 105 USPQ 233.  As to Claim 3, Ripp teaches indentation height of at least 1.0 mm, paragraph 0148.  As to Claim 4, Ripp teaches that the hosel internal bore may include a secondary cavity (156) which may extend below the internal bore portion configured to receive the golf club shaft, paragraph 0093.  The secondary cavity may have a depth of up to 10 mm, paragraph 0093.   Beach teaches that an upper portion of a hosel bore (above a secondary cavity) may have a depth of up to about 35 mm, paragraph 0092.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Ripp, as modified, with an upper portion internal bore depth of about 35 mm, as taught by Beach, to provide Ripp, as modified, with a known substitute upper portion internal bore depth, to yield the predictable result of an internal bore depth of no less than 44 mm.  As to Claim 5, Ripp teaches that the internal bore may be configured to not extend entirely through the golf club head, see Figure 5.  As to Claims 6 and 7, Ripp teaches that the internal hosel bore may be configured to include a secondary cavity sole-ward of the club shaft, with a depth of up to 10 mm, paragraph 0093, noting portion of internal bore below abutment surface (162).  Ripp, as modified, discloses the claimed invention except for providing a secondary cavity depth no less than 12 mm. (not less than 15 and no greater than 20 mm).  It would have been an obvious matter of design choice to increase the depth of the secondary cavity to within the claimed ranges, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art, In re Rose, 105 USPQ 237 (CCPA 1955).  As to Claim 8, Ripp teaches that the center of gravity may be spaced less than 3.0 mm from the virtual vertical center plane in a heel-toe direction, paragraph 0158 and 0159.    Ripp teaches that club head weight may be distributed in order to shift the center of gravity toward the center, in a heel-toe direction, indicating that the spacing of the center of gravity from the center is a result effective variable.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide a center of gravity spaced no greater than 1.5 mm from the virtual vertical center plane, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art, In re Aller, supra.  As to Claim 9, Ripp teaches that the indentation may not be visible when viewed from above, see Figure 17A, noting placement of indentation at heel-most portion of hosel.  
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ripp, in view of Beach, and further in view of Iwata et al., U.S. Patent Application No. 2004/0147335.  Ripp, as modified by Beach, together with cited case law, is applied as in Claim 1, with the same obviousness rationale being found applicable.  Ripp teaches that the sole may have an upper sole surface, and a bottom (lower) sole surface, paragraph 0120.  Ripp, as modified, is silent as to a recess along an upper sole surface.  Iwata teaches a similar golf club head having a recess (groove) extending in a heel-to-toe direction along an upper sole surface, paragraph 0126.  Iwata teaches that the recess may have first depth heel-ward of the face center greater than a second depth toe-ward of the face center, paragraph 0067.  Iwata teaches that a recess depth at a first location heel-ward of the face center (III) may be 8 mm and that a recess depth at a second location toe-ward of the face center (VI) may be 1 mm, paragraph 0068 and see Figure 1, the first depth being greater than the second depth by at least 5 mm.  Iwata does not disclose a first location recess depth of no less than 10 mm and Iwata does not disclose a recess configuration as described above, in a club having a loft angle no less than 40 degrees.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Ripp, as modified, with a recess extending along an upper sole surface in a heel-to-toe direction, with a depth at a first location heel-ward of the face center of 8 mm and a depth at a second location toe-ward of the face center of 1 mm as taught by Iwata, to provide Ripp, as modified, with an upper sole recess extending in a heel-to-toe direction, the recess having a first location depth greater than a second location depth by at least 5 mm, to yield the predictable result of reducing club head weight and moving the center of gravity toward the toe.  Ripp, as modified, discloses the claimed invention except for a first location recess depth of no less than 10 mm and except for applying the disclosed recess configuration to a club head having a loft angle of no less than 40 degrees.  It would have been an obvious matter of design choice to increase the depth of the recess to no less than 10 mm, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art, In re Rose, supra.  It would have been obvious to one of ordinary skill in the art at the effective filing date to apply the disclosed recess configuration taught by Iwata, for a middle iron, to a club head having a loft angle no less than 40 degrees, to provide Ripp, as modified, with a relatively high loft angle club having a larger recess heel-ward of the face center, to yield the predictable result of improving restitution in a broader area of the club face.
Conclusion

 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ELLIOTT SIMMS JR whose telephone number is (571)270-7474. The examiner can normally be reached 8:30 am - 5:00 pm - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        2 September 2022